DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 10, 11, 13-15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0160395 to Sahlhoff et al. (hereinafter “Sahlhoff”).
Regarding claim 1, Sahlhoff teaches a light guide plate (hereinafter “LGP”) (100) comprising: a shaped injection surface (120); a first surface (104) comprising light extraction features (116, 118), selected from one of a texture and a dot pattern (pars. [0016], [0021]); a second surface (106) opposite the first surface; and a third surface (114) opposite the shaped injection surface; and the shaped injection surface extending between the first surface and the second surface (Fig. 1), the shaped injection surface shaped to deviate light incident thereon towards the first surface and the second surface (Figs. 2, 5, 7).
Regarding claim 11, Sahlhoff teaches a method comprising: determining an angular distribution of light of a light emitting element (148; Figs. 2, 3, 5-7); determining a shape of an injection surface (120) of an LGP based on the determined angular distribution (pars. [0013]-[0021]), the shaped injection surface extending between a first surface (104) and a second surface (106), the second surface opposite the first surface (Fig. 1), the LGP including light extraction features (116, 118) on the first surface, a third surface (114) of the LGP opposite the shaped injection surface, and the second surface connecting the shaped injection surface and the third surface (Fig. 1); and applying the shape to the injection surface, such that the shape of the injection surface is substantially perpendicular to the first surface, the shaped injection surface shaped to deviate light about parallel to the first surface and incident on the shaped injection surface towards the first surface and the second surface (Figs. 2, 5, 7).
Regarding claim 19, Sahlhoff teaches an LGP system (100) comprising: a light-emitting element (148); a shaped injection surface (120); a first surface (104); a second surface (106) opposite the first surface; a third surface (114) opposite the shaped injection surface; light extraction features selected from one of a texture and a dot pattern (pars. [0016], [0021]) and located on the first surface (Fig. 1); and the shaped injection surface extending between the first surface and the second surface and shaped to deviate light about parallel to the first surface from the light emitting element towards the first surface and the second surface (Figs. 2, 5, 7).
Regarding claims 2, 6, 13, 14, and 20, Sahlhoff teaches that the shaped injection surface is a split edge or a curved edge (Fig. 1).
Regarding claims 7 and 15, Sahlhoff teaches that light crosses the shaped injection surface and is directed into the LGP at angles sufficiently high as to induce total internal reflection (hereinafter “TIR”) of the light rays (Figs. 2, 5, 7).
Regarding claims 10 and 18, Sahlhoff teaches that at least one of a geometry, shape, and size of the shaped injection surface of the LGP is based on a distance of a light emitting element to the injection surface (Figs. 2, 3, 5-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sahlhoff.
Sahlhoff teaches the limitations of the base claim 2. Sahlhoff does not explicitly teach that the split edge creates an input angle for light to enter the LGP at 10, 20, or 30 degrees. However, such a modification would appear to merely involve mere optimization. It has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sahlhoff in view of US 2017/0371086 to Qi et al. (hereinafter “Qi”).
Sahlhoff teaches the limitations of the base claim 11. Sahlhoff does not teach that the applying includes using a manufacturing process that uses a drill to create the first shape. Qi teaches applying an injection surface to an LGP using a drill to create a shape in the LGP (par. [0040]). It would have been obvious to one of ordinary skill in the art at the effective filing date to modify the method of Sahlhoff so as to create the first shape with a drill, as taught by Qi. The motivation would have been to utilize a common manufacturing technique (par. [0040]).

Allowable Subject Matter
Claims 8, 9, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8 and 16, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that light rays do not propagate in the LGP at excessively high angles causing them to not be extracted by the light extraction features.
Regarding claims 9 and 17, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole, fails to disclose or render obvious that the shaped injection surface is angled to avoid inducing angles that are too high such that light rays do not induce TIR.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.